Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 17, 2020

The Court of Appeals hereby passes the following order:

A20D0312. MELVIN C. JONES v. DEPARTMENT OF CORRECTIONS et al.


      On January 21, 2020, the trial court denied prison inmate Melvin Jones’s
request to proceed in forma pauperis in a civil action against prison officials. On
February 21, 2020, Jones filed an application for discretionary review, seeking to
appeal the January 21 order. We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Jones’s application was untimely filed 31 days
after entry of the order he seeks to appeal. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/17/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.